Citation Nr: 1136841	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-31 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for a right ear hearing loss disability. 

In August 2008, the Board issued an opinion which, in pertinent part, denied service connection for a right ear hearing loss disability. 

In October 2010 memorandum decision of the United States Court of Appeals for Veterans Claims (Court) the Court vacated the August 2008 Board decision denying service connection for a right ear hearing loss disability and remanded it for further development and readjudication. 

In May 2011, the Board remanded this claim for further development in accordance with the Court's October 2010 memorandum decision.  The claim now returns for appellate review. 


FINDING OF FACT

The Veteran's right ear hearing loss disability did not have its onset in active military service, did not manifest within one year of service separation, and has not otherwise been shown to be related to service by competent evidence. 


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a December 2005 letter informed the Veteran the first three elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  In a March 2006 letter, the Veteran was also provided information regarding how VA determines the degree of disability and the effective dative.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, the delay was not prejudicial to him as he had opportunity to respond with additional argument and evidence before his claim was subsequently readjudicated and a supplemental statement of the case (SOC) issued in September 2006.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Pursuant to the Board's May 2011 remand directive, the Veteran was sent a June 2011 notification letter which provided all notice required under the VCAA and was followed by readjudication of the claim in August 2011.  Accordingly, the Board finds that the duty to notify has been satisfied.  The Board also finds that there was substantial compliance with its May 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's May 2011 remand directive, a VA opinion was provided in a July 2011 report and an August 2011 addendum to the report.  Preliminarily, the Board notes that the Board had requested an examination and opinion in its remand directive.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  However, in D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that only substantial rather than strict compliance with the Board's remand directives is required under Stegall.  In this case, the Board finds that there was substantial compliance with its remand directive as the case turns not on the current state of the Veteran's right ear hearing loss disability, as it would for example in an increased rating claim, but rather on the etiology thereof.  The Veteran's hearing had already been examined in February 2006.  The fact that a disability exists and that it is sensorineural in nature has been established.  The purpose of the Board's remand was to correct an inadequacy in the opinion of the audiologist who examined the Veteran at that time as opposed to an inadequacy in the examination itself (as for example, if the examiner failed to conduct puretone audiometric testing).  The inadequacy in the opinion was not related to the examination of the Veteran, but rather to the examiner's failure to consider the Veteran's puretone threshold shifts documented in his service treatment records.  In the July 2011 and August 2011 VA opinions, the audiologists reviewed the claims file, including the February 2006 VA examination, and found that the Veteran's puretone threshold shifts during service were not clinically significant.  The audiologists concluded that the Veteran's right ear hearing loss disability was less likely as not related to in-service noise exposure because his threshold shifts were not significant and his hearing was normal at separation.  The August 2011 opinion explains that hearing loss due to in-service noise exposure would have manifested by the time of the Veteran's separation examination, as will be discussed in more detail below.  Thus, there is no indication that another physical examination would have affected the February 2011 and August 2011 VA opinions in any way.  

Moreover, the central purpose of the Board's May 2011 remand directive, as is evident from the body of the remand, was to determine whether the Veteran's puretone threshold shifts during service supported a nexus to service, and to obtain a rationale as to the significance of the Veteran's normal puretone thresholds at separation with regard to whether his current right ear hearing loss disability was related to service.  These questions were answered.  As such, the Board finds that there was substantial compliance with its May 2011 remand directive.  See id.  By the same token, the Board finds that the July 2011 and August 2011 VA opinions, in conjunction with the current clinical findings reflected in the February 2006 VA examination report, are adequate to make an informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for a right ear hearing loss disability.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With regard to the first Shedden element, evidence of a current disability, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Hensley at 159.

The February 2006 VA audiological examination report reflects that the Veteran had puretone thresholds in the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
45

The Veteran's puretone thresholds establish the presence of a current hearing loss disability in the right ear.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  The examiner found that the data was most consistent with sensorineural hearing impairment.  

Under the second Shedden element, the evidence must show in-service incurrence of a disease or injury.  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

Here, the Veteran served as a Security Policeman in the Air Force.  In a statement received by VA in December 2005, the Veteran related that he was exposed to hazardous noise from firing practice at the rifle range and from engine noise on the flight line.  He wore hearing protection at the firing range but not while working on or near the flight line.  He stated that he began noticing hearing loss in the early 1980's, and then later went to specialists for treatment.  The Veteran does not argue and there is no evidence suggesting that he ever served in combat.  Thus, the relaxed evidentiary standard for combat-related injuries under section 1154(b) does not apply.  However, the Board finds it credible that the Veteran was exposed to hazardous noise in service based on the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

While the Board finds that the Veteran was exposed to hazardous noise in service, there is no competent evidence that hearing loss in the right ear manifested in service.  The Veteran's service treatment records are negative for complaints or findings of hearing loss.  His entrance examination reflects an audiogram showing puretone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
(5) 15
-5 (0)

The Board notes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram conducted in DATE must therefore be converted from ASA to ISO units.  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  The Veteran's puretone thresholds show that his hearing was normal at entrance.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.

The Veteran's December 1970 separation examination reflects an audiogram showing puretone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10

The Veteran's puretone thresholds in this examination were reported using ISO units and thus do not need to be converted.  This audiogram shows that his hearing was normal at separation.  Moreover, the Veteran did not report any hearing problems in the December 1970 report of medical history. 

As noted above, the Veteran has not argued that he experienced hearing loss in service.  Rather, he states that he first noticed it in the 1980's.  Accordingly, the Board finds that although the Veteran was exposed to hazardous noise during service, his right ear hearing loss did not manifest at this time. 

Under the third Shedden element, there must be evidence of a nexus or relationship between the Veteran's current hearing loss disability and his period of service.  In this regard, while the Board finds that the Veteran's hearing loss did not manifest in service, service connection may still be established if all of the evidence of record, including evidence of a continuity of symptomatology, shows that this disability was incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(b)(d).  In this regard, the Court held in Hensley, 5 Vet. App. at 159, that hearing shown to be within normal limits at separation does not preclude service connection for a current hearing loss disability.  In making this determination, all the evidence of record, including the Veteran's puretone threshold shifts during active service, must be considered.  See id. at 163-64. 

In the July 2011 VA opinion and the August 2011 addendum thereto, the examiners reviewed the claims file and found that the Veteran's puretone threshold shifts during active service for the right ear, as reflected in his entrance and separation examinations, were not significant.  Thus, because the Veteran's right ear hearing was normal at separation and there were no clinically significant threshold shifts, his current right ear hearing loss disability was less likely as not caused by or a result of military noise exposure.  In explanation, the August 2011 VA opinion cited to "Rationale A," one of two explanations at the bottom of the report for the opinion depending on whether audiometric testing was documented at discharge.  Rationale A is a quotation from the Institute of Medicine which states that the evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on puretone thresholds are measurable immediately following the exposure.  The length of recovery of hearing ability, whether partial or complete, is related to the level, duration, and type of exposure.  Most recovery to stable hearing thresholds occurs within 30 days.  The report further states that current science indicates that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The examiner therefore concluded that if hearing was normal at discharge, then the Veteran's current hearing loss disability in the right ear was not due to damage from military noise exposure.  Any worsening of hearing after discharge was due to post-service noise exposure.  

The Board notes that there is also an August 2011 VA audiological examination of record which was performed to assess the severity of the Veteran's service-connected left ear hearing loss disability in connection with a separate claim for an increased rating which is not before the Board.  This examination report also contains templates of several generic nexus opinions which vary depending on the circumstances that apply.  No mention is made of the Veteran's service connection claim in this report.  It is clear from the context of the examination report that these opinions are boilerplate and were not meant to address the service connection claim at issue.  Accordingly, the Board has not considered this report in making a determination with respect to the present claim. 

The Board acknowledges the Veteran's contention that his right ear hearing loss disability was caused or aggravated by in-service noise exposure.  The Veteran is competent to testify as to matters within his observation and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  In this regard, competency is defined as a legal concept determining whether testimony may be heard and considered by the trier of fact.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  By contrast, the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Id.  Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 470.  Here, the Board finds that whether the Veteran's current right ear hearing loss disability was caused or aggravated by in-service noise exposure is a determination that is medically complex and cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training, experience, or expertise, the Board finds that his assertion that his right ear hearing loss disability is related to noise exposure during active service is not competent evidence and therefore is outweighed by the July 2011 and August 2011 VA opinions, which were rendered by audiologists.  See Layno, 6 Vet. App. at 470-71; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The earliest medical evidence of record showing right hearing loss is the February 2006 VA examination report.  As noted above, the Veteran has stated that he first noticed his hearing loss in the 1980's.  His December 2005 VA application form states that his hearing loss was first treated in 1998.  Accordingly, there is no evidence that the Veteran's right hearing loss began to manifest until the 1980's, which is about ten years or more after the Veteran separated from active service in January 1971.  

In carefully reviewing the record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's current right ear hearing loss disability and his period of service.  As discussed above, although the Veteran was exposed to hazardous noise during active service, his right ear hearing loss did not manifest at the time.  According to the Veteran, he did not notice his right ear hearing loss until the 1980's which is about ten years after his period of active service.  The fact that a period of several years elapsed between the Veteran's separation from service and the earliest evidence of hearing loss weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Moreover, three different VA audiologists who reviewed the claims file and considered the Veteran's medical history have found that the Veteran's hearing loss was not related to in-service noise exposure.  The August 2011 VA opinion explains that the Veteran's threshold shifts during service were not significant, and that some right ear hearing loss would have manifested by the time of the Veteran's separation from service if it was a result of hazardous noise exposure.  Thus, because the Veteran's hearing was normal at separation, the examiners found that his current right ear hearing loss disability was less likely as not a result of such exposure.  (The Board observes that in Hensley, 5 Vet. App. at 157, unlike the present case, abnormal hearing was shown in the claimant's separation examination, although it was not severe enough to be disabling at the time under VA law.)  The Board finds this opinion to be probative evidence weighing against the claim as it was rendered by an audiologist who reviewed the claims file and considered the Veteran's medical history.  Moreover, the opinion is clearly grounded in medical principles and the examiner's expertise.  For the reasons discussed above, the Board accords more weight to this opinion than to the Veteran's lay statements.  There is no other evidence of record supporting the Veteran's claim.  Therefore, service connection is not warranted on a direct basis.  See Shedden, 381 F.3d at 1166-67.

Service connection is also not warranted on a presumptive basis as the Veteran's right hearing loss disability did not manifest to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right ear hearing loss disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


